DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. Preliminary amendment filed on 12/08/2020 has been entered. Claims 2, 3, and 7-10 are cancelled. Claims 12-20 are newly added. Claims 1, 4-6, and 11-20 are pending in this instant application and are currently under examination.   

Priority
This application is a CON of 16/057,080filed on 08/07/2018, now ABN, which is a CON of 14/875,999 filed on 10/06/2015, now ABN, which is a CON of 14/604,812 filed on 01/26/2015, now ABN, which is a CON of 12/888,222 filed on 09/22/2010, now ABN, which is a CON of 11/663,342 filed on 03/21/2007, now ABN, which is a 371 of PCT/US2005/033860 filed on 09/21/2005 and claims benefit of US Provisional Application No. 60/611,302 filed on 09/21/2004.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/611,302, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 11 and 19 recite “a saccharide ester of .

Claim Objections
Claims 1, 14, 17, and 18 are objected to because of the following informalities: In claims 1 and 18, change the incorrect recitation “and conjugates with” (line 10 of claim 1; lines 2 to 3 of claim 18) to “or conjugates with”. In claims 14 and 17, change the misspelled “nigrastriatal” (line 2 of claims 14 and 17) to “nigrostriatal”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 18-20 depend from claim 17.
In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”. See MPEP § 2163.06 [R-11.2013][I]. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 18-20 depend from claim 17.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 17 recites “providing acute symptomatic relief to a .
Taken together with the 112(a) rejection above, Applicant is advised to change the recitation “degeneration of the substantia nigra/nigrostriatal pathways has progressed past the point at which treatment of the degenerative disorder by administration of ketone bodies is effective” (lines 2-4 of claim 17) to “degeneration of the substantia nigra and nigrostriatal pathways has progressed beyond the point at which arrest of neurodegeneration would be possible”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “acetoacetate, (R)-3-hydroxybutyrate, salts… thereof” (line 2), which is broader than the species recited 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4-6, 12-18, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Veech (US Patent No. 6,323,237, issued on November 27, 2001, hereinafter referred to as Veech ‘237) as evidenced by Jankovic et al. (Arch Neurol 58:1611-1615, 2001, hereinafter referred to as Jankovic '2001).
With regard to structural limitations “A method comprising administering (or orally before or at the same time as a meal) to a subject in need of acute therapy for central nervous system disorders resulting from dopamine deficiency in the brain (or Parkinson’s disease; or degeneration of the substantia nigra and nigrostraital pathways) a therapeutically effective dose (or between 100 mg/kg and 1,000 mg/kg body weight) of a ketogenic material (or alcohols, acetoacetate, (R)-3-hydroxybutyrate, or ester thereof)” (claims 1, 12-14, 18, and 20), and “the total concentration of acetoacetate and (R)-3-hydroxybutyrate in the blood of the subject is raised to between 0.1 and 30 mM (or between 0.2 and 15 mM; or between 0.5 and 8 mM” (claims 4-6):
Veech ‘237 disclosed a method of treating a neurodegenerative disorder in a human or animal. Preferred methods use ketones and polyacids and acid esters. The amount of ketone bodies used in the treatment of neurodegeneration such as Alzheimer's and Parkinsonism preferably elevate blood levels of D-ß-hydroxybutyrate, acetoacetate and a mixture thereof to 0.5 mM to 20 mM, or 2 mM to 7.5 mM; 200 to 300 g (0.5 pounds) of ketone bodies per patient per day is estimated to achieve this. It is appropriate to treat neurological dysfunction by elevation of the total sum of the concentrations of the ketone bodies D-ß-hydroxybutyrate and acetoacetate in the patient's blood or plasma to between 1.5 and 10 mM, more preferably 2 to 8 mM. Preferably the patient is fed a diet of sufficient quantities of D-ß-hydroxybutyrate (especially, (R)-3-hydroxybutanoate or (R)-3-hydroxybutyrate because the use of racemic 1,3 butandiol with its production of the abnormal (S) 3-hydroxybutanoate is not to be recommended, col. 12, lines 12, 13, and 28-30), its polymers, its acetoacetate esters or their precursors (R)-1,3-butandiol and its acetoacetate esters, e.g. acetoacetyl glycerol, or the ketone bodies D-ß-hydroxybutyrate and acetoacetic acid. Rats were starved overnight and then gavaged with 100 μl/100 g body weight of 4M D-ß-hydroxybutyrate. Consistent serum increases of D-ß-hydroxybutyrate between 1 and 3.2 mM were provided (col. 19, lines 50-54 and 61-63; col. 20, lines 12-17 and 34-46; col. 22, lines 30-34). According to Jankovic '2001, there is a 30% age-related nigral cell loss at disease onset, again indicating rapid decline in nigral dopaminegic cells in the early stages of the Parkinson disease. Individual parkinsonian symptoms have a variable rate of progression. In contrast to bradykinesia, rigidity, gait and balance progressed at the same rate. Tremor was independent of these cardinal signs. Speech, postural reflexes, and gait difficulty continue to deteriorate despite levodopa treatment (page 1613, right col., para. 1 to 2; page 1614, left col., para. 1). The calculated daily dose of the 100 μl/100 g body weight of 4M D-ß-hydroxybutyrate is 416 mg/kg body weight [= (4 mole/L x 0.001 L/Kg body weight)/104 dalton].
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-6, and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veech (US Patent No. 6,323,237, issued on November 27, 2001, hereinafter referred to as Veech ‘237) as evidenced by Jankovic et al. (Arch Neurol 58:1611-1615, 2001, hereinafter referred to as Jankovic '2001) in view of Henderson et al. (WO 2004/077938, published on September 16, 2004, hereinafter referred to as Henderson ‘938). Claims 1, 4-6, 12-18, and 20 are rejected here because they have been rejected by the references under 102 above.
Veech ‘237 disclosed a method of treating a neurodegenerative disorder in a human or animal. Preferred methods use ketones and polyacids and acid esters. The amount of ketone bodies used in the treatment of neurodegeneration such as Alzheimer's and Parkinsonism preferably elevate blood levels of D-ß-hydroxybutyrate, acetoacetate and a mixture thereof to 0.5 mM to 20 mM, or 2 mM to 7.5 mM; 200 to 300 g (0.5 pounds) of ketone bodies per patient per day is estimated to achieve this. It is appropriate to treat neurological dysfunction by elevation of the total sum of the concentrations of the ketone bodies D-ß-hydroxybutyrate and acetoacetate in the patient's blood or plasma to between 1.5 and 10 mM, more preferably 2 to 8 mM. Preferably the patient is fed a diet of sufficient quantities of D-ß-hydroxybutyrate (especially, (R)-3-hydroxybutanoate or (R)-3-hydroxybutyrate because the use of racemic 1,3 butandiol with its production of the abnormal (S) 3-hydroxybutanoate is not to be polymers, its acetoacetate esters or their precursors (R)-1,3-butandiol and its acetoacetate esters, eg. acetoacetyl glycerol, or the ketone bodies D-ß-hydroxybutyrate and acetoacetic acid. Rats were starved overnight and then gavaged with 100 μl/100 g body weight of 4M D-ß-hydroxybutyrate. Consistent serum increases of D-ß-hydroxybutyrate between 1 and 3.2 mM were provided (col. 19, lines 50-54 and 61-63; col. 20, lines 12-17 and 34-46; col. 22, lines 30-34). According to Jankovic '2001, there is a 30% age-related nigral cell loss at disease onset, again indicating rapid decline in nigral dopaminegic cells in the early stages of the Parkinson disease. Individual parkinsonian symptoms have a variable rate of progression. In contrast to bradykinesia, rigidity, gait and balance progressed at the same rate. Tremor was independent of these cardinal signs. Speech, postural reflexes, and gait difficulty continue to deteriorate despite levodopa treatment (page 1613, right col., para. 1 to 2; page 1614, left col., para. 1). The calculated daily dose of the 100 μl/100 g body weight of 4M D-ß-hydroxybutyrate is 416 mg/kg body weight [= (4 mole/L x 0.001 L/Kg body weight)/104 dalton].
Veech ‘237 as evidenced by Jankovic '2001 did not explicitly disclose the limitation “a saccharide ester of a fatty acid, butan-1,3-diol or (R)-3-hydroxybutyrate”, required by claims 11 and 19.
Henderson ‘938 disclosed chemical compounds which, upon ingestion will lead to increased levels of blood ketone bodies and thereby provide energy to starving brain neurons. Parkinson's disease and epilepsy will be benefited by high blood ketone levels. More preferably, high blood ketone levels refers to levels in the range of 0.2-20 mM, more preferably in the range of 0.3-5 mM, and more preferably in the range of 0.5-2mM. The esterified saccharide compounds are administered. Compounds are the ketone bodies, D-ß-hydroxybutyrate, aceotoacetate, and metabolic precursors thereof, including 1,3 butane diol, acetoacetyl or D-ß-hydroxybutyrate moieties. Esterified saccharide compounds of the formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein A is a saccharide moiety; p is the number of free hydroxyl groups on 2 is independently selected from the group consisting of an essential fatty acid esterified to the saccharide, ß-hydroxybutyrate esterified to the saccharide, and acetoacetate esterified to the saccharide (page 14/44, lines 9-18 and 30-33; page 15/44, line 1; page 18/44, lines 6-12; page 16/44, lines 1-4). The esterified saccharide compounds and compositions suitable for administration to humans and animals which have the properties of, increasing cardiac efficiency, particularly efficiency in use of glucose (page 13/44, lines 28-30).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute generic ketone body ester taught by Veech ‘237 as evidenced by Jankovic '2001 with specific essential fatty acid esterified to the saccharide, ß-hydroxybutyrate esterified to the saccharide, or acetoacetate esterified to the saccharide in view of Henderson ‘938. One would have been motivated to do so because (a) Veech ‘237 as evidenced by Jankovic '2001 teaches ketones (such as D-ß-hydroxybutyrate and acetoacetate), polyacids and acid esters for treating Parkinsonism, and (b) Henderson ‘938 teaches that esterified saccharide ketogenic compounds to be beneficial to Parkinson’s disease, including essential fatty acid esterified to the saccharide, ß-hydroxybutyrate esterified to the saccharide, and acetoacetate esterified to the saccharide, have the properties of increasing cardiac efficiency, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting generic ketone body ester taught by Veech ‘237 as evidenced by Jankovic '2001 with specific essential fatty acid esterified to the saccharide, ß-hydroxybutyrate esterified to the saccharide, or acetoacetate esterified to the saccharide in view of Henderson ‘938, one would achieve Applicants’ claims 1, 4-6, and 11-20. “Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results”. See MPEP § 2143 [R-10.2019] [I].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim Assignment: Claims 1, 4-6, 12-18, and 20 are currently assigned to TDELTAS LIMITED. However, the Assignee of similar claim scope in parent applications is BTG International Limited. The relationship between the two Assignees having the same inventors is not clear and is here treated as co-own or joint research agreement.

Claims 1, 4-6, 12-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7, 8, and 19 of U.S. Patent No. 6,323,237 (Assignee: BTG International Limited, issued on November 27, 2001) as evidenced by Jankovic et al. (Arch Neurol 58:1611-1615, 2001, hereinafter referred to as Jankovic '2001). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. ‘237 claims (a) A method of treating a patient in order to treat a neuro-degenerative disorder selected from the group consisting of those involving inability to metabolise glucose, inhibition of pyruvate dehydrogenase, memory loss in aging, neurotoxic peptides or proteins, and genetic abnormality comprising administering to that patient a therapeutically effective amount of at least one of D-ß-hydroxybutyric acid, acetoacetate, or a metabolic precursor or physiologically acceptable salt of D-ß-hydroxybutyric acid or acetoacetate such as to elevate the patient's blood level of ketone bodies, defined as the sum total of D-ß-hydroxybutyric acid and acetoacetate, to a therapeutic level effective to treat the disorder wherein the patient's blood level is elevated to from 0.3 mM to 20 mM (claim 2), wherein the metabolic precursor is a polymer or oligomer of D-ß-hydroxybutyrate (claims 7 and 8), (b) as claimed in claim 2, wherein the patient is in need of therapy for brain cell neurodegeneration due to Alzheimer's disease or Parkinson's disease (claim 19). According to Jankovic '2001, there is a 30% age-related nigral cell loss at disease onset, again indicating rapid decline in nigral dopaminegic cells in the early stages of the Parkinson disease. individual parkinsonian symptoms have a variable rate of progression. In contrast to bradykinesia, rigidity, gait and balance progressed at the same rate. Tremor was independent of these cardinal signs. Speech, postural ‘237 further exemplifies in Example 3 that rats were starved overnight and then gavaged with 100 μl/100 g body weight of 4M D-ß-hydroxybutyrate to increase serum D-ß-hydroxybutyrate between 1 and 3.2 mM (col. 22). The calculated dosage of the 100 μl/100 g body weight of 4M D-ß-hydroxybutyrate is 416 mg/kg body weight [= (4 mole/L x 0.001 L/Kg body weight)/104 dalton]. This Example provides specific dosage that is encompassed by the recited 0.3 mM to 20 mM in claim 1 of Pat. ‘237.
Thus, claims 1, 4-6, 12-18, and 20 of instant application encompass or overlap with claims 2, 7, 8, and 19 of Pat. ‘237. The method of Pat. ‘237 as evidenced by Jankovic '2001 meets all structural limitation of claimed method and would achieve the same intended results, including “providing acute symptomatic relief… for producing ketosis for the acute symptomatic relief of one or more of the symptoms of motor syndrome of bradykinesia, dyskinesia, akinesia, resting tremor, postural instability, and speech deficits; wherein these symptoms are reduced during this period of ketosis, with the onset of symptomatic relief within up to two hours on initiation of ketosis”, and “the subject experiences relief from the symptoms during a period of ketosis after administration of the ketogenic material”, required by claims 1, 15, and 17.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623